MEMORANDUM **
Oleksandra Yaroslavovna Martynyshyn, a native and citizen of Ukraine, petitions for review of the Board of Immigration *548Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-39 (9th Cir.1995), we deny the petition for review.
Substantial evidence supports the IJ’s finding that Martynyshyn’s problems in Ukraine did not rise to the level of persecution. See id. at 339-40 (concluding that arrest, interrogation, six-hour detention, and beating did not compel finding sufficient to establish past persecution). Substantial evidence also supports the IJ’s determination that Martynyshyn failed to demonstrate a well-founded fear of future persecution because her similarly situated father remains in Ukraine unharmed. See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir.1996).
Martynyshyn’s contention that she merits asylum as a matter of discretion fails. See Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir.2004).
Finally, we deny the government’s request that we take judicial notice of recent developments in Ukraine.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.